DETAILED ACTION

		Application No. 16/735,951 filed on 01/07/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co pending application no. 16/735933.  Claims 1-20 of co pending application no. 16/735933 (e.g., to receive a natural language query requesting data from a message oriented middleware infrastructure comprising a plurality of message oriented middleware providers; to analyze the natural language query to determine one or more types of the data being requested; to dynamically generate one or more queries corresponding to the determined one or more types of the data; wherein the one or more queries are in native command formats corresponding to respective ones of the plurality of message oriented middleware providers; to execute the one or more queries in the native command formats to retrieve the data from the plurality of message oriented middleware providers and to provide a response to the natural language query based on the retrieved data to a user via a user interface) contain almost similar of claims 1-20 (e.g., to receive a natural language query requesting data from a message oriented middleware infrastructure comprising a plurality of message oriented middleware providers; to analyze the natural language query to determine one or more types of the data being requested; to identify one or more stored queries corresponding to the determined one or more types of the data; wherein the one or more stored queries are in native command formats corresponding to respective ones of the plurality of message oriented middleware providers; to execute the identified one or more stored queries in the native command formats to retrieve the data from the plurality of message oriented middleware providers and to provide a response to the natural language query based on the retrieved data to a user via a user interface) of the instant application and as such anticipate claims 1-20 of the instant application.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

          This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ban (US 2016/0036751 A1) in view of Perone et al (US 2021/0112178 A1).




Ban does not explicitly teach wherein the one or more queries are in native command formats corresponding to respective ones of the plurality of message oriented middleware providers, to execute the one or more queries in the native command formats to retrieve the data from the plurality of message oriented middleware providers; and to provide a response to the natural language query based on the retrieved data to a user via a user interface. 

Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Perone with the teachings of Ban in order to efficiently enabling a system to translate a received query into one of a set of predefined commands according to a trained model and a response is provided to the query to the user according to the predefined command received from the language model engine (Perone).
 	As per claim 2, wherein, in analyzing the natural language query, said at least one processing platform is configured to use natural language processing techniques to determine the one or more types of the data being requested ([0519]-[0520], [0525]-[0526],e.g., disclose wherein query generation may provide three types, i.e., "App 4503", "Device 4505", and "ALL 4507". When the user selects "App 4503", the 
 	As per claim 3, wherein the one or more types of the data comprise at least one of integration statistics, application statistics, system statistics, channel status, queue status, errors and message counts ([0110], e.g., statistical analysis, Ban). 
 	As per claim 11, wherein said at least one processing platform is further configured to dynamically generate one or more query representations corresponding to the dynamically generated one or more queries, wherein the one or more query representations comprise natural language terms representing the dynamically generated one or more queries (paragraph [0026], [0040], e.g., for example discloses wherein receive a query via a chat interaction, for example, the query may be a natural language sentence, a set of words, a phrase etc. The query may be received from a user by way of a chat-based interface, Ban). 
 	As per claim 12, wherein the user interface comprises a chatbot interface (paragraph [0026], [0040], e.g., for example discloses wherein receive a query via a chat interaction, for example, the query may be a natural language sentence, a set of words, a phrase etc. The query may be received from a user by way of a chat-based interface, Ban). 

 	As per claim 14, wherein the native command formats corresponding to the respective ones of the plurality of message oriented middleware providers are different (see rejection of claim 1 above). 
 	Regarding claims 15 and 19, claims 15 and 19 are rejected for substantially the same reason as claim 1 above. 


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].



Allowable Subject Matter
	Claims 4, 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-10 dependent from claim 4 and also objected as allowable subject matter. Claims 17-18 dependent from claim 16 and also objected as allowable subject matter. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Quamar et al discloses US 20210286950 A1 Method for generating conversation space artifact in data processing system, involves updating conversation space based on natural language response, and returning user response based on response by middleware component.
Hayes, JR. et al discloses US 20030195811 A1 Customer messaging service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZAM M CHEEMA/Primary Examiner, Art Unit 2166